Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 12/18/2019 and 2/12/2020 have been entered.

Election
Applicant's election with traverse of Group I, in the reply filed on 2/19/2019 is acknowledged. The traverse is based on the argument that there is no search burden to examine all the groups. It is not found persuasive for the reasons of records (see restriction requirement dated 3/21/2022). However, the withdrawn process claims will be rejoined if the product is found allowable.
Claims 2-6 drawn to nonelected invention, thus are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claims 1 and 7-9 are presented for examination on the merits. 
Priority
This application is DIV of 15/758,442 (filed 3/8/2018) PAT 10493418 which is a 371 of PCT/CN2015/100076 (filed 12/31/2015) which claims foreign application CHINA 201510571244.X (filed 9/9/2015).

Claim Interpretation
Claims 1 and 8 are drawn to product: a microcapsule material, which is defined by its material components NOT defined by process of making the product (see 112(b) rejections below), only the structure implied by the steps (see MPEP2113), therefore the active method steps of “culturing…”; “encapsulating…”, “adding…”, “repeating…” are not considered to provide structural limitations to the claimed product except the materials recited in the steps. Thus claim 1 drawn to a microcapsule material comprising mycobacterium gilvum CP 13, bacteria culture liquid, encapsulated in calcium alginate and chitosan layers

Specification
Continuation data on page 1 of specification needs to be updated.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Biological Deposits 
	Claim 1 (together with all its dependent claims 7-9) is rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The invention drawn to a bacteria strain of Mycobacterium gilvum CP13.  Because the biological materials are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  It is not apparent if the biological material or source materials are both known and readily available to the public. If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.
	It appears that a deposit of Mycobacterium gilvum CP13were made in this application as filed as noted on page 4, 3rd paragraph of the specification.  However, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that: 
	a). during the pendency of this application, access to the invention will be afforded to the Commissioner upon request; 
	b.) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	c.) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last requestor for the enforceable life of the patent, whichever is longer. 
	d.) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and 	
e.) the deposit will be replaced if it should ever become inviable. 
Applicant’s attention is directed to MPEP §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.” The specification should be amended to include this information, however, applicant is cautioned to avoid the entry of new matter into the specification by adding any other information. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 7-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 8 recites the product/composition by a process of making the product/ composition without reciting any structure characteristic of the product/composition.
See MPEP for product-by-process claims:
2113    Product-by-Process Claims [R-08.2012] 
  PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim." ). 
	Claims 1 (and its dependent claims) and 8 are interpreted as product claims that are not defined by the process of making. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1 and 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of CN 103555612 (IDS) and Lu (2012, IDS). 
CN103555612 teaches a of Mycobacterium gilvum CP13 strain (abstract, claim 1) and Lu teaches method of microcapsulate phenol biodegradaion bacteria (page 210, right column, 2nd paragraph++) for achieving higher phenol degradation rate (page 200, abstract, line 18++), comprising: (1) cultured Mycobacterium gilvum CP13 in a bacteria culture liquid as bacterial broth (page 211, right column, 1st full paragraph++); and (2) encapsulated bacterial in the biocapsules using calcium alginate and chitosan (page 211, right column, 1st paragraph, line 12++), wherein the culture liquid comprised beef extract, peptone, etc., at pH 7.0 (page 211, left column, line 1++, for claim 7) and chitosan is at concentration of 0.5% (w/v) to calcium alginate (1.5%) gel beads (page 211, right column, 1st full paragraph, line 15++, for claims 8-9).
Lu does not explicitly teaches the strain is Mycobacterium gilvum CP13, chitosan and calcium alginate are used to encapsulated the bacterial. However, Lu teaches optimal conditions to encapsulate phenol degradation bacteria (page 215, left column, line 1++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to encapsulate of Mycobacterium gilvum CP13 with the teaching of Lu to achieve high phenol degradation rate. 
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because the cited reference teaches method of phenol degradation bacteria encapsulation and Lu teaches optimal conditions to encapsulate phenol degradation bacteria (page 215, left column, line 1++). In addition, it would have been obvious to one skilled in the art to substitute the bacteria strain as taught by Lu with Mycobacterium gilvum CP13 to achieve the same purpose of higher phenol degradation rate.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because the cited reference teach encapsulation of bacteria and optimize encapsulation conditions, etc. are routine and known in the art.  

Conclusion
No claim is allowed.
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653